Casey, Ch. J.,
delivered the opinion of the court:
The claimant sues to recover the net proceeds of eight bales of cotton, which he alleges he owned, and which, after the capture of Charleston, South Carolina, by the Union army in February, 1865, was seized and sold, and the proceeds paid into the Treasury of the United States.
*692Upon tlie bearing, tbe proofs established tbe following facts:
1. That in February, 1805, tbe claimant was a citizen of tbe republic of Switzerland, resident for some years prior to that time at Charleston, South Carolina.
2. That during the war of the rebellion he did no act inconsistent with bis character of a resident neutral, and gave no aid or comfort to tbe rebéllion, or to persons engaged therein.
3. That at the time of the capture of said city, be was the bona fide owner of seven bales of upland cotton, which were seized under the authority of the United States and were sold, and the net proceeds, amounting to $912 90, are now in the Treasury of the United States.
4. That by the laws of'tlie republic of Switzerland, of which the claimant is a citizen, tlie right is accorded to citizens of the United States to prosecute any claims they may or might have against the said government of Switzerland, in the courts of that nation.
And upon the facts so found, the court bold, as a conclusion of law, that the said claimant is entitled to recover the said net proceeds. And judgment is entered in bis favor in the sum of $942 90.